Matter of Hill v Lamanna (2022 NY Slip Op 01654)





Matter of Hill v Lamanna


2022 NY Slip Op 01654


Decided on March 11, 2022


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 11, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: SMITH, J.P., CENTRA, LINDLEY, CURRAN, AND BANNISTER, JJ.


152 TP 21-01385

[*1]IN THE MATTER OF CHRISTIAN HILL, PETITIONER,
vA. LAMANNA, SUPERINTENDENT, FIVE POINTS CORRECTIONAL FACILITY, RESPONDENT. 


CHRISTIAN HILL, PETITIONER PRO SE.
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (KATE H. NEPVEU OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Seneca County [Barry L. Porsch, A.J.], entered September 28, 2021) to review a determination of respondent. The determination found after a tier II hearing that petitioner had violated an inmate rule. 
It is hereby ORDERED that the determination is unanimously confirmed without costs and the petition is dismissed.
Entered: March 11, 2022
Ann Dillon Flynn
Clerk of the Court